Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 8 and 9, the limitation “adhering a second protective sheet for a wet-etching process only on the laser-irradiated surface of the glass substrate to, and performing the wet-etching process” should read “adhering a second protective sheet for a wet-etching process only on the laser-irradiated surface of the glass substrate, and performing the wet-etching process”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “removing the first protective sheet from the glass substrate” is unclear how exactly is this step performed? Is it peeled off? By the annealing treatment? By laser irradiation?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (JP 2016-222485) in view of Burkett (US 2015/0060402).
Regarding claim 1, Urabe teaches a laser processing method for drilling a through hole (6) in a glass substrate (1, 4) using a carbon dioxide laser (22) (abstract; p.0006), comprising the steps of: irradiating the carbon dioxide laser on the glass substrate from a side of a surface of the glass substrate on which a first protective sheet (3) for laser processing is adhered so as to form a blind hole (5) (abstract; p.0006; p.0012); removing the first protective sheet from the glass substrate and performing an 
Urabe fails to disclose adhering a second protective sheet for a wet-etching process only on the laser-irradiated surface of the glass substrate, and performing the wet-etching process on only the side of the glass substrate opposite to the laser-irradiated surface so as to convert the blind hole into a through hole.
Burkett teaches a laser processing method for drilling a through hole (510) in a glass substrate (150) (abstract; p.0042-0044), adhering a protective sheet (505) for a wet-etching process only on the laser-irradiated surface of the glass substrate (as shown in Fig. 5B-5C; p.0042-0044), and performing the wet-etching process on only the side of the glass substrate opposite to the laser-irradiated surface so as to convert the blind hole into a through hole (the placement of protective sheet 505 on the laser-irradiated surface allows for wet-etching only on the side of the glass substrate opposite to the laser-irradiated surface; p.0044).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser processing method of Urabe, with Burkett, by providing a second protective sheet on the laser irradiated surface prior to the wet-etching process to protect the incident opening from increasing its diameter, and performing wet-etching on only the side of the glass substrate opposite to the laser-irradiated surface to match the diameter of the exit opening with the entry opening of the through hole and therefore avoiding increased processing time and cost.

substrate of a first blind hole (Urabe; p.0014-0015), the laser pulse is moved to and irradiated onto another drilling position in the glass substrate of another blind hole (Urabe; p.0014-0015), and after all of the drilling positions of all the blind holes of the plurality of blind holes are irradiated, repeating the irradiating and moving the laser pulse onto each drilling position of each one of the plurality of blind holes are repeated as many times as necessary to complete the formation of each of the plurality of blind holes in the glass substrate (Urabe; p.0014-0015).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/10/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761